DETAILED ACTION
	The Information Disclosure Statements filed on April 23, 2020, March 2, 2020 and February 25, 2020 have all been reviewed and considered by the Examiner. Non-Patent Literature Documents were filed with the April 23, 2020 and March 2, 2020 statements in the form of a foreign office actions. These documents are not shown on the respective IDS forms. The foreign documents cited on the IDS of February 25, 2020 have not been considered as copies of these documents have not been provided.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sandbox” and “sand outlet tube” of claim 1 must be shown or the feature(s) canceled from the claim(s). The “sand stairway” is also generally numbered with part number “2” but does not specifically point to the component.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefter et al (US 4,325,573).
Hefter et al discloses a sand spreading system for a locomotive, the system is comprised of a sandbox 1 for storing spreading sand, a sand stairway 9, in the form of an upwardly extending tube and cap, fastened to said sandbox and configured for compressed-air-controlled metering of a spreading sand output. A sand outlet tube 11 opening out in front of a rail wheel, and a sand hose connecting the sand outlet tube to the sand stairway. A heating device 12’ is integrated into the sand stairway for generating a hot air stream to flow through the spreading sand and the sand stairway having a stairway housing with a fastening flange for fastening to said sandbox. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 24, 2022